DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 24th March, 2022.
Claims 1 and 11 were amended; No claims were cancelled; No new claims were added. Therefore, claims 1-20 are pending in the current application and will be addressed below.
The objection to claim 11 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 11 are indefinite because: 
It is unclear what the term “rain” means. Applicant does not explicitly define “rain” and it is not a common term in the art. For examining purposes, Examiner will interpret “rain” as an input signal.
It is unclear what the term “dynamical surface” means. Applicant does not explicitly define “dynamical surface” and it is not a common term in the art. For examining purposes, Examiner will interpret “dynamical surface” as a manifold.
It is unclear what the term “open dynamical surface” means. Applicant does not explicitly define “open dynamical surface” and it is not a common term in the art. For examining purposes, Examiner will interpret “open dynamical surface” as a manifold which interacts with its environment.
It is unclear what the term “oscillating manifold” means. Applicant does not explicitly define “oscillating manifold” and it is not a common term in the art. For examining purposes, Examiner will interpret “oscillating manifold” as a manifold which may evolve in time.
It is unclear how the second CP “samples” the “one or more waves.” Applicant does not claim a method of communication between the original CP and the second CP. 
It is unclear what is imparted to the third OM. Is this the second rain or something else? For examining purposes, Examiner will interpret as  “imparting the second rain to the third OM.”
It is unclear which mesh is referred to in line 15, “the mesh comprising one or more points corresponding to one or more actuators.” This could be either the mesh described in line 5 or the mesh described in line 13. For examining purposes, Examiner will interpret as the mesh described in line 13.

Claims 1 and 11 recite the limitation "the mesh of a third OM" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Applicant added a second mesh to the claims in amendment and does not differentiate between the two.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf US 20050223877 A1 in view of Morales US 20160171131 A1 and further in view of Rossmanith et al. (2004)
Regarding claim 1, Metcalf teaches a method for use in a computational platform (CP) for the distribution of sound in a cyber-physical system (a method for use with a computing system comprising: capture modules 110, a processor module 120 and other modules 130, 140, and 150 that are used to transmit sound via digital processing to a second space; Fig. 1-3; [0018-21]), the method comprising: 
sampling one or more inputs from one or more sensors receiving a first sound in a first physical space (sampling sound inputs from a plurality of transducers (sensors) that receive sound over time from a source in a first space; Fig. 1-2; [0018-20, 44]);
constructing a mesh modeling the first physical space, the mesh comprising one or more points corresponding to the one or more sensors (the array of transducers are placed at predetermined locations to form a mesh of an enclosing surface that models the first space; Fig. 1, 2;  [0012, 18-19]; the transducers measure the parameters over time (values of the parameters on the mesh oscillate in time);  [20]);
parameterizing the one or more inputs over the mesh to form a first rain comprising a sequence of regular pulse fields (sound inputs from the mesh of transducers are parameterized into predetermined parameters including frequency, amplitude (pressure), and time such that they form a sequence of pulses; Fig. 1, 2;  [0012, 18-19]);
and imparting the rain on a second enclosing surface, (the modelling includes generating a modified set of pulses to produce an equivalent source distribution on the second enclosing surface; Fig. 1-3;  [0018-21]);
sampling by a second CP and modeling a second physical space, with a mesh comprising one or more points corresponding to one or more actuators, in order to generate a second sound in a second physical space using one or more actuators (the driver module 150 instructs reproduction modules 160 to produce a sound in the second space with an array of transducers located on a second surface; Fig. 1, 3;  [0018-21]);
Metcalf does not explicitly teach: a first oscillating manifold (OM) or a second OM modeling as an open dynamical surface (ODS), such that one or more waves propagate on the second OM, such that the one or more waves sampled by the second CP are parameterized to form a second rain over the mesh of a third OM; and constructing the third OM by the second CP and imparting to the third OM.
However, Morales teaches multiple partitions (voxelizing the acoustic space into grid cells which are grouped into a plurality of partitions;  [0009, 26]; Fig. 2; voxelization stage can use triangle mesh representing the environment [0091]; models sound propagation across boundaries between partitions;  [0032, 37-41]; Fig. 2), such that one or more waves propagate on the second partition and interact with the environment (ARD numerical simulation performs sound wave propagation and computes local pressure fields in each partition and interface and the global pressure field in the acoustic space; [0007, 27, 28]), such that the one or more waves propagating on the second CP are parameterized to form a second rain over a mesh of a third partition (ARD numerical simulation performs sound wave propagation and computes local pressure fields in each partition and global pressure field in the acoustic space; , [0007, 27, 28]); and constructing the third partition by the second CP (voxelizing the acoustic space into grid cells which are grouped into a plurality of partitions using multiple processors and modules; [0009, 26]), and imparting to the third partition (ARD numerical simulation performs sound wave propagation and computes local pressure fields in each partition and interface and the global pressure field in the acoustic space, and models sound propagation across boundaries between partitions; , [0007, 27, 28, 32, 37-41]).
Additionally, Metcalf teaches a modification module which may modify “volume, amplitude, directionality, and other parameters” using computer readable code to perform these functions (140 in Fig. 1;  [0018, 25, 58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf to include Morales’s partitions and wave propagation as part of the functions of the modification module, including creating multiple additional partitions and propagating the wave through the interfaces between partitions. This would allow Metcalf to reproduce the sound field as if it was propagating in different environments. 
 Furthermore, Rossmanith teaches wave propagation on a manifold (algorithm described in section 6, pp. 21-24) and transformations between a mesh on a Cartesian grid to a mesh on a manifold grid (transformation between standard Cartesian coordinate system and coordinates on the manifold; section 2.1, pp. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified by Morales above to use Rossmanith’s transformations to convert the meshes and partitions into manifolds, and to perform wave propagation on these manifolds. This would allow wave propagation to be performed in a lower-dimensional domain and improve performance.

Regarding claim 2, Metcalf as modified above teaches the method of claim 1, wherein the one or more points are based on a spatial relationship of the one or more sensors (the transducers are placed at predetermined locations to form a mesh of an enclosing surface that models the first space; Fig. 1, 2;  [0012, 18-19]). 

Regarding claim 3, Metcalf as modified above teaches the method of claim 1, wherein the one or more inputs comprise scalar values (sound inputs from the transducers are parameterized into predetermined parameters including scalar values such as frequency, amplitude (pressure), and time; Fig. 1, 2;  [0012, 18-19]).

Regarding claim 4, Metcalf as modified above teaches the method of claim 1, further comprising processing the one or more inputs by application of a transformation (known signal processing techniques can be applied;  [0054]).

Regarding claim 5, Metcalf as modified above teaches the method of claim 1, wherein the parameterizing the one or more inputs over the one or more points comprises converting a value from the one or more sensors to a height of the one or more points in the mesh (amplitude or pressure is the height of the mesh;  [0019]).  

Regarding claim 6, Metcalf as modified above teaches the method of claim 1, wherein the parameterizing the one or more inputs over the mesh is performed over a period of time (receiving sound inputs from a plurality of transducers (sensors) that receive sound over time from a source in a first space; Fig.1, 2;  [0018-20]).

Regarding claim 7, Metcalf as modified above teaches the method of claim 1.
Metcalf does not explicitly teach wherein the second OM is modeled by a server.  
However, Morales teaches the second OM may be modeled by a server (partitions may be distributed across remote processors, multiple devices, or computing platforms including servers;  [0009, 11, 57]).
Additionally, Metcalf teaches the system may operate on a network and be connected to other systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified above to model the second OM on a server. This would minimize computational requirements on the first computing platform. 

Regarding claim 8, Metcalf as modified above teaches the method of claim 1, 
Metcalf does not explicitly teach wherein the second OM has one or more of topological features and boundaries that affect the propagation of the one or more waves and the second sound.  
However, Morales teaches the second OM has one or more of topological features and boundaries that affect the propagation of the one or more waves and the second sound (sound propagation across boundaries between partitions including Perfectly-Matched-Layer partitions to model partial or full sound absorption by different surfaces and different partitions sizes to model topological features;  [0032, 37, 38, 62]; Fig. 2, 4, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified above such that the second OM has contains topological features and boundaries that affect the propagation of the one or more waves and the second sound. This would allow modeling of sound propagating through a variety of environments. 

Regarding claim 9, Metcalf as modified above teaches the method of claim 1, 
Metcalf does not explicitly teach wherein the second OM comprises a patchwork composition of multiple OMs.  
However, Morales teaches the second OM comprises a patchwork composition of multiple OMs (plurality of partitions and voxelizing the acoustic scene;  [0009, 26]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified above such that the second OM comprises a patchwork composition of multiple OMs. This would allow parallelization of computations and increase the speed in simulating the propagation of sound. 

Regarding claim 10, Metcalf as modified above teaches the method of claim 1, wherein the one or more sensors comprise transducers (receiving sound inputs from a plurality of transducers (sensors); Fig. 1, 2;  [0018-20]).

Regarding claim 11, Metcalf teaches a computational platform (CP) for the distribution of sound in a cyber-physical system (a computing system comprising: capture modules 110, a processor module 120, and other modules 130, 140, and 150 that are used to transmit sound via digital processing to a second space; Fig. 1-3;  [0018-21]), the CP comprising:    
a processor operatively coupled to one or more sensors receiving a first sound in a first physical space, the processor configured to sample one or more inputs from the one or more sensors (capture modules 110 and processor module 120; sample sound inputs from a plurality of transducers (sensors) that receive sound over time from a source in a first space; Fig. 1, 2;  [0018-20, 44]); 
the processor further configured to construct a mesh modeling the first physical space, the mesh comprising one or more points corresponding to the one or more sensors (capture module 110 and processor module 120; the array of transducers are placed at predetermined locations to form a mesh of an enclosing surface that models the first space; Fig. 1, 2;  [0012, 18-19]; the transducers measure the parameters over time (values of the parameters on the mesh oscillate in time);  [0020]);
a processor further configured to parameterize the one or more inputs over the mesh to form a first rain comprising a sequence of regular pulse fields (capture module 110 and processor module 120; sound inputs from the mesh of transducers are parameterized into predetermined parameters including frequency, amplitude (pressure), and time such that they form a sequence of pulses; Fig. 1, 2;  [0012, 18-19]);
the processor further configured to impart the rain on a second enclosing surface, (processor module 120 and driver module 150; the modelling includes generating a modified set of pulses to produce an equivalent source distribution on the second enclosing surface; Fig. 1-3;  [0018-21])
and are sampled by a second CP modeling a second physical space in order to generate a second sound in a second physical space using one or more actuators (the driver module 150 instructs reproduction modules 160 to produce a sound in the second space with an array of transducers located on the second surface; Fig. 1, 3;  [0018-21]).
Metcalf does not explicitly teach: a first oscillating manifold (OM) or a second OM modeling as an open dynamical surface (ODS), such that one or more waves propagate on the second OM, such that the one or more waves sampled by the second CP are parameterized to form a second rain over the mesh of a third OM; and constructing the third OM by the second CP and imparting to the third OM.
However, Morales teaches a multiple open partitions (voxelizing the acoustic space into grid cells which are grouped into a plurality partitions;  [0009, 26]; Fig. 2; voxelization stage can use triangle mesh representing the environment [0091]; models sound propagation across boundaries between partitions;  [0032, 37-41]; Fig. 2), such that one or more waves propagate on the second partition and interact with the environment (ARD numerical simulation performs sound wave propagation and computes local pressure fields in each partition and global pressure field in the acoustic space;  [0007, 27, 28]); such that the one or more waves propagating on the second CP are parameterized to form a second rain over a mesh of a third partition (ARD numerical simulation performs sound wave propagation and computes local pressure fields in each partition and global pressure field in the acoustic space; , [0007, 27, 28]); and constructing the third partition by the second CP (voxelizing the acoustic space into grid cells which are grouped into a plurality of partitions using multiple processors and modules; [0009, 26]), and imparting to the third partition (ARD numerical simulation performs sound wave propagation and computes local pressure fields in each partition and interface and the global pressure field in the acoustic space, and models sound propagation across boundaries between partitions; [0007, 27, 28, 32, 37-41]). .
Additionally, Metcalf teaches a modification module which may modify “volume, amplitude, directionality, and other parameters” using computer readable code to perform these functions (140 in Fig. 1;  [0018, 25, 58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf to include Morales’s partitions and wave propagation as part of the functions of the modification module , including creating multiple additional partitions and propagating the wave through the interfaces between partitions. This would allow Metcalf to reproduce the sound field as if it was propagating in different environments. 
Furthermore, Rossmanith teaches wave propagation on a manifold (algorithm described in section 6, pp. 21-24) and transformations between a mesh on a Cartesian grid to a mesh on a manifold grid (transformation between standard Cartesian coordinate system and coordinates on the manifold; section 2.1, pp. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified by Morales above to use Rossmanith’s transformations to convert the meshes and partitions into manifolds and dynamical surfaces, and to perform wave propagation on these manifolds. This would allow wave propagation to be performed in a lower-dimensional domain and improve performance.

Regarding claim 12, Metcalf as modified above teaches the CP of claim 11, wherein the one or more points are based on a spatial relationship of the one or more sensors (the transducers are placed at predetermined locations to form a mesh of an enclosing surface that models the first space; Fig. 1, 2;  [0012, 18-19]).  

Regarding claim 13, Metcalf as modified above teaches the CP of claim 11, wherein the one or more inputs comprise scalar values (sound inputs from the transducers are parameterized into predetermined parameters including scalar values such as frequency, amplitude (pressure), and time; Fig. 1, 2;  [0012, 18-19]).  

Regarding claim 14, Metcalf as modified above the CP of claim 11, wherein the processor is further configured to process the one or more inputs by application of a transformation (known signal processing techniques can be applied;  [0054]).  

Regarding claim 15, Metcalf as modified above teaches the CP of claim 11, wherein the parameterizing the one or more inputs over the one or more points comprises converting a value from the one or more sensors to a height of the one or more points in the mesh (amplitude or pressure is the height of the mesh;  [0019]).  

Regarding claim 16, Metcalf as modified above teaches the CP of claim 11, wherein the parameterizing the one or more inputs over the mesh is performed over a period of time (receiving sound inputs from a plurality of transducers (sensors) that receive sound over time from a source in a first space; Fig. 1, 2;  [0018-20]).

Regarding claim 17, Metcalf as modified above teaches the CP of claim 11, 
Metcalf does not explicitly teach wherein the second OM is modeled by a server coupled to the CP over the communications interface. 
However, Morales teaches the second OM may be modeled by a server (partitions may be distributed across remote processors, multiple devices, or computing platforms including servers;  [0009, 11, 57]).
Additionally, Metcalf teaches the system may operate on a network and be connected to other systems ([0059]) which would implicitly require a communications interface to facilitate the communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified above to model the second OM on a server and connect to the server via the network. This would allow minimal computational requirements on the first computing platform. 

Regarding claim 18, Metcalf as modified above teaches the CP of claim 11, 
Metcalf does not explicitly teach wherein the second OM has one or more of topological features and boundaries that affect the propagation of the one or more waves and the second sound.  
However, Morales teaches the second OM has one or more of topological features and boundaries that affect the propagation of the one or more waves and the second sound (sound propagation across boundaries between partitions including Perfectly-Matched-Layer partitions to model partial or full sound absorption by different surfaces and different partitions sizes to model topological features;  [0032, 37, 38, 62]; Fig. 2, 4, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified above such that the second OM contains topological features and boundaries that affect the propagation of the one or more waves and the second sound. This would allow reproduction of sound propagating through a wider variety of environments. 

Regarding claim 19, Metcalf as modified above teaches the CP of claim 11, 
Metcalf does not explicitly teach wherein the second OM comprises a patchwork composition of multiple OMs.  
However, Morales teaches the second OM comprises a patchwork composition of multiple OMs (plurality of partitions and voxelizing the acoustic scene;  [0009, 26]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Metcalf as modified above such that the second OM comprises a patchwork composition of multiple OMs. This would allow parallelization of computations and increase the speed in simulating the propagation of sound. 

Regarding claim 20, Metcalf as modified above teaches the CP of claim 11, wherein the one or more sensors comprise transducers (receiving sound inputs from a plurality of transducers (sensors); figures 1-2;  [0018-20]).

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
 In response to applicant’s argument “that each of the terms rejected in the present Office Action is defined within the specification and therefore is not unclear as rejected,” it is noted that MPEP 2173.05(a) states that “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.” Furthermore, MPEP 2173.05(a) states “If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) demands no more.” However, the terms used in the claims are not clearly defined in the claims or the specification. In Applicant’s specification, the terms are defined in a format “a rain may be …” (emphasis added). The use of “may” renders these definitions indefinite because “may” is imprecise. Furthermore, throughout the specification, Applicant states multiple possibilities for definitions of some terms. For example, consider the term “rain”:
[0028] “This may be based on a general input signal format, which may be referred to below as a rain.” 
[0030] “For example, a musician may generate a landscape of sound on a spherical OM by adding sources of sound (rains).”
[0059] “A sequence of pulses, with a well-defined bit depth and sample rate that measures the time-varying amplitude of a quantity at a point, may be referred to as a rain.”
[0060] “A rain may be a sequence of pulse fields emitted or absorbed in a tubular neighborhood of an ambient space of an OM 102. A rain may be formed by sampling the sound field potential of an OM 102 over submanifold sections of its surface as it evolves.”
Therefore, it is unclear what the definition of “rain” is according to the specification and the claims are indefinite. Similarly, the terms “dynamical surface”, “open dynamical surface”, and “oscillating manifold” are imprecisely defined and render the claims indefinite.
In response to Applicant stating that “the present Office Action rejects the use of one or more waves setting out that the term is unclear,” it is noted that the original rejection is based on it being unclear how the second CP is able to “sample” the one or more waves without a method of communication between the first and second CPs claimed. Additionally, sampling “is the reduction of a continuous-time signal to a discrete-time signal” (Wikipedia: “Sampling (signal processing)”). The “one or more waves” are discrete-time signals on the second OM and would therefore be unable to be “sampled” according to the definition. It is likely Applicant intended “sample” to mean “downsample”, “subsample”, or “receive”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “by using harmonic or conformal attaching maps, rains may connect multiple sound fields of potentially different shape and characteristics in a way that preserves the intrinsic properties of sound during propagation across an interface between the acoustic media”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that this method of attaching manifolds is a property of rains. However, this is not clearly defined in the specification. Morales teaches propagating sound waves between multiple partitions of a virtual space which maps (patches) connecting partitions to each other (Morales: [0032]). 
In response to Applicant’s argument that “propagation on the second OM enables processing of the sound from the first physical space, and before actuation into the second physical space, using the rain, is not taught by Metcalf and Morales, alone or in any combination. In particular, the second OM may be a model of another acoustic space [different] than either the first physical space or the second physical space,” it is noted that Morales teaches propagation of sound waves through and between multiple acoustic spaces represented by partitions [0009]. While the acoustic spaces can represent physical spaces, they are not explicitly limited to only physical spaces. 
In response to Applicant’s argument that “Metcalf’s enclosing of the sound fails to provide a teaching for contacting the sound using a mesh,” Metcalf states that the “a plurality of transducers are located on the enclosing surface” ([0019]) which would form a mesh of inputs. The transducers contact the sound and form a mesh. Additionally, the surface does not necessarily completely enclose the sound source ([0019]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645